Affirmed and Opinion Filed January 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00703-CR
                                     No. 05-14-00718-CR
                                     No. 05-14-00721-CR
                                     No. 05-14-00722-CR

                      XAVIER ALEXANDER ANDRADE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
      Trial Court Cause Nos. F13-47191-H, F13-47190-H, F13-25334-H, F13-25336-H

                             MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                 Opinion by Justice Whitehill

       Xavier Alexander Andrade waived a jury and pleaded guilty to four aggravated robbery

with a deadly weapon offenses. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). The

trial court, after observing appellant testify about the events underlying his convictions and

observing his demeanor, assessed punishment at fifteen years’ imprisonment in each case.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in
effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.


Do Not Publish
TEX. R. APP. P. 47
140703F.U05

 
 
 
                                                       /Bill Whitehill/
                                                       BILL WHITEHILL
                                                       JUSTICE
 




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


XAVIER ALEXANDER ANDRADE,                          Appeal from the Criminal District Court
Appellant                                          No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-47191-H).
No. 05-14-00703-CR       V.                        Opinion delivered by Justice Whitehill,
                                                   Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 16, 2015




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


XAVIER ALEXANDER ANDRADE,                          Appeal from the Criminal District Court
Appellant                                          No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-47190-H).
No. 05-14-00718-CR       V.                        Opinion delivered by Justice Whitehill,
                                                   Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 16, 2015




                                            ‐4‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


XAVIER ALEXANDER ANDRADE,                          Appeal from the Criminal District Court
Appellant                                          No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-25334-H).
No. 05-14-00721-CR       V.                        Opinion delivered by Justice Whitehill,
                                                   Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 16, 2015




                                            ‐5‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


XAVIER ALEXANDER ANDRADE,                          Appeal from the Criminal District Court
Appellant                                          No. 1 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-25336-H).
No. 05-14-00722-CR       V.                        Opinion delivered by Justice Whitehill,
                                                   Justices Lang and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 16, 2015



 




                                            ‐6‐